LANDRIEU, Judge,
concurring.
Assuming that service of process in accordance with La.Rev.Stat. § 13:3204 can be obtained, the Civil District Court for the Parish of Orleans may exercise personal jurisdiction by virtue of § 13:3201(B), noted in the opinion at footnote number one (1). That section provides as follows:
B. In addition to the provisions of Subsection A, a court of this state may exercise personal jurisdiction over a nonresident on any basis consistent with the constitution of this state and of the Constitution of the United States.
Therefore, it is not necessary to argue whether Subsection A(6) or A(7) is applicable.
The United States constitutional requirement of contact is met by the conception, birth, presence, and need of the child in this state. The requirement of fairness is met by the presence of the child, mother, and witnesses in this state as opposed to California, which has no relationship to the marriage or divorce of the parties or the custody and support of the child who is present in this state.
The facts satisfy the requirements of the United States Constitution — not the language of subsections A(6) or A(7).